Citation Nr: 0411929	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  01-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss disability, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to January 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran and his wife testified at a September 2001 
hearing before an RO hearing office.  A transcript of this 
hearing is associated with the claims folder.  


FINDING OF FACT

In a statement received in October 2002, the veteran 
indicated his acceptance of the disability evaluation 
assigned for his service-connected bilateral hearing loss 
disability.  


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to an increased rating for 
a bilateral hearing loss disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2003).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2003).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2003).
  
By rating action dated in March 2000, the RO denied an 
increased disability rating for the veteran's bilateral 
hearing loss.  At that time, this hearing loss disability was 
evaluated as 20 percent disabling.  The veteran perfected a 
timely appeal of this decision to the Board in March 2001.  

In August 2002, the RO awarded an increased disability rating 
of 30 percent for the veteran's hearing loss disability.  
Thereafter, the veteran indicated satisfaction with the 
rating assigned for his bilateral hearing loss on a VA Form 
21-4138, Statement in Support of Claim, dated in October 
2002.  The Board finds that this statement qualifies a valid 
withdrawal of this issue under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
evaluation assigned for his bilateral hearing loss 
disability.  Accordingly, the appeal will be dismissed.  


ORDER

The appeal for an increased rating for a bilateral hearing 
loss disability is dismissed.  

REMAND

In the present case, the veteran submitted recent statements 
indicating that he is in receipt of disability benefits from 
the Social Security Administration.  However, the records 
pertaining to the veteran's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim are not presently associated with 
the claims folder.  The duty to assist requires that such 
records be obtained and associated with the claims folder.  

Disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability is ratable at 60 percent or more, and that if 
there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).  In the present 
case the veteran has established service connection for a 
right knee disability, rated as 60 percent disabling, and a 
bilateral hearing loss disability, rated as 30 percent 
disabling.  His combined service connected disability rating 
is presently 70 percent.  Accordingly, the veteran meets the 
threshold percentage requirements to establish entitlement to 
TDIU.  Thus, the question before the Board is whether he is 
unemployable due to his service-connected disabilities.

While the veteran is presently unable to work due to 
disability and has been in receipt of Social Security 
disability benefits for many years, the evidence does not 
indicate whether his service-connected disabilities are 
sufficient by themselves to render him unemployable.  In fact 
the evidence shows that he has significant nonservice-
connected disabilities including diabetes mellitus, arthritis 
of both hands, status post left knee replacement, and a back 
disability.  Therefore, the Board is of the opinion that a VA 
examination would be probative in ascertaining whether the 
veteran is presently unemployable due solely to his service-
connected disabilities.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected bilateral hearing loss and 
right knee disabilities since May 2002.  
After receiving the requested information 
and any necessary authorization, the RO 
should attempt to obtain any indicated 
records.

2.  The RO should obtain from the Social 
Security Administration a copy of the 
decision awarding the veteran disability 
benefits, the records upon which the 
award was based, and the records 
associated with any later disability 
determinations for the veteran.

3.  After completion of the above, the 
veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to his service-connected right 
knee and hearing loss disabilities.  The 
RO is to advise the veteran that failure 
to appear for the examination, without 
good cause, may result in adverse action 
with regard to his claim, to include the 
denial thereof.  All communications with 
the veteran must be documented.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner(s) 
should be asked to indicate on the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  If these 
matters cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report.  

The examination report(s) should include 
an opinion as to whether the service-
connected right knee and hearing loss 
disabilities are sufficient by themselves 
to preclude the veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background. 

4.  The RO should then readjudicate the 
veteran's claim for TDIU.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



